Exhibit 10.1

EXECUTION VERSION

AGREEMENT

This Agreement (“Agreement”), dated March 23, 2015 (“Effective Date”), is by and
among OM Group, Inc. (“Company”), FrontFour Capital Group LLC, and the entities
and natural persons listed on Exhibit A (collectively, “FrontFour” and each a
“FrontFour Member”). Each of the Company and FrontFour is a “Party” to this
Agreement and collectively they are the “Parties.”

RECITALS

 

A. The Company and FrontFour have engaged in various discussions and
communications concerning the Company’s business, financial performance and
strategic plans;

 

B. FrontFour is deemed to beneficially own shares of common stock of the Company
(“Common Stock”) totaling, in the aggregate 1,785,606 shares, or approximately
5.7%, of the Common Stock issued and outstanding on the Effective Date;

 

C. FrontFour submitted a letter to the Company dated January 28, 2015 (the
“Nomination Letter”) notifying the Company of its intent to nominate candidates
for election to the Company’s board of directors (“Board”) at the 2015 annual
meeting of the shareholders of the Company (“2015 Annual Meeting”);

 

D. The Company and FrontFour have determined to come to an agreement with
respect to the election of members of the Board, including those to be elected
at the 2015 Annual Meeting, certain matters related to the 2015 Annual Meeting
and certain other matters, as provided in this Agreement.

Accordingly, the Parties agree as follows:

1. Board Appointments; 2015 Annual Meeting; Board Matters.

(a) The Company agrees to take all necessary actions to nominate at the 2015
Annual Meeting David A. Lorber (“Lorber”), Joseph M. Gingo (“Gingo”) and Carl
Christenson (“Christenson”, and collectively with Lorber and Gingo, the “Agreed
Slate”) for election to serve as directors until the 2018 annual meeting of the
shareholders of the Company. The Company agrees to recommend, support and
solicit proxies for the election of Lorber at the 2015 Annual Meeting in the
same manner as for all directors on the Agreed Slate, and to otherwise use
reasonable best efforts to cause, the election of all directors on the Agreed
Slate.

(b) FrontFour hereby irrevocably withdraws the Nomination Letter on the
Effective Date and agrees, except as provided in Sections 1(a) and 1(g), not to:
(i) nominate any person for election at the 2015 Annual Meeting, (ii) submit any
proposal for consideration at, or bring any other business before, the 2015
Annual Meeting, directly or indirectly, (iii) initiate, encourage or participate
in any “withhold” or similar campaign with respect to the 2015 Annual Meeting,
directly or indirectly, or (iv) publicly or privately encourage or support any
other shareholder to take any of the actions described in this Section 1(b).



--------------------------------------------------------------------------------

(c) At the 2015 Annual Meeting, FrontFour agrees to appear in person or by proxy
and vote all of the shares of Common Stock it beneficially owns (i) in favor of
the election of the Agreed Slate, (ii) to ratify the appointment of Ernst &
Young LLP as the Company’s independent registered public accounting firm for
2015, (iii) in accordance with the Board’s recommendation with respect to the
Company’s “say-on-pay” proposal, and (iv) in accordance with the recommendation
of Institutional Shareholders Services (ISS) with respect to any other matter
that comes before the 2015 Annual Meeting.

(d) FrontFour agrees that it will cause each of its Affiliates and Associates to
comply with FrontFour’s obligations under this Agreement and shall be
responsible for the failure of any Affiliate or Associate to do so. As used in
this Agreement, the terms “Affiliate” and “Associate” will have the respective
meanings set forth in Rule 12b-2 promulgated by the Securities and Exchange
Commission under the Securities Exchange Act of 1934, as amended, or the rules
or regulations promulgated thereunder (the “Exchange Act”) and will include all
persons or entities that, subsequent to the Effective Date, become Affiliates or
Associates of any person or entity referred to in this Agreement.

(e) The Company agrees that promptly following the conclusion of the 2015 Annual
Meeting, but in any event no later than 5 days thereafter, the Board will take
all action necessary to increase the size of the Board to nine directors with
the newly created directorship resulting from such increase to be designated as
a director of the Company whose term of office will expire at the 2016 annual
meeting of shareholders of the Company (the “2016 Annual Meeting”) and
immediately thereafter, appoint Allen A. Spizzo (“Spizzo”) as a director of the
Company whose term of office will expire at the 2016 Annual Meeting.

(f) FrontFour acknowledges that all members of the Board, including Lorber and
Spizzo, are required to comply with all policies, procedures, processes, codes,
rules, standards and guidelines applicable to Board members, including the
Company’s code of business conduct and ethics, securities trading policies,
director confidentiality policies, and corporate governance guidelines, and
preserve the confidentiality of Company business and information, including
discussions of matters considered in meetings of the Board or Board committees.
FrontFour further acknowledges that Lorber and Spizzo shall be required to
provide to the Company the information required to be or customarily disclosed
for directors, candidates for directors, and their affiliates and
representatives in a proxy statement or other filings under applicable law or
stock exchange rules or listing standards, information in connection with
assessing eligibility, independence and other criteria applicable to directors
or satisfying compliance and legal obligations, and such other information as
reasonably requested by the Company from time to time. FrontFour shall ensure
that each of Lorber and Spizzo has provided, and provides, the Company with the
information contemplated by this Section 1(f) and otherwise complies therewith,
and FrontFour shall provide the Company with such information concerning
FrontFour as is required to be disclosed under applicable law or stock exchange
regulations.



--------------------------------------------------------------------------------

(g) The Company agrees that if either Lorber or Spizzo is unable to serve as a
director, resigns as a director or is removed as a director during the
Standstill Period, then FrontFour shall have the ability to recommend a
substitute person(s); provided that any substitute person recommended by
FrontFour shall qualify as “independent” pursuant to New York Stock Exchange
listing standards and the Company’s Corporate Governance Principles, and have
relevant financial and business experience to fill the resulting vacancy. In the
event the Nominating and Corporate Governance Committee of the Board (the
“Nominating Committee”) does not accept a substitute person recommended by
FrontFour, FrontFour will have the right to recommend additional substitute
person(s) for consideration by the Nominating Committee. Upon the acceptance of
a replacement director nominee by the Nominating Committee, the Board will take
such actions as to appoint such replacement director to the Board no later than
5 business days after the Nominating Committee recommendation of such
replacement director.

(h) The Company shall use its reasonable best efforts to hold the 2015 Annual
Meeting no later than June 13, 2015.

(i) The Company agrees that Lorber shall be appointed to the Nominating
Committee, Spizzo shall be appointed to the Compensation Committee of the Board
and further each of Lorber and Spizzo shall be considered along with all other
Board members for Board committee appointments in connection with the Board’s
annual review of committee composition.

2. Standstill Provisions.

(a) FrontFour agrees that, from the date of this Agreement until the earlier of
(x) the date that is 15 business days before the deadline for the submission of
shareholder nominations for the 2016 Annual Meeting pursuant to the Company’s
bylaws or (y) the date that is 60 calendar days prior to the first anniversary
of the 2015 Annual Meeting (“Standstill Period”), neither it nor any of its
Affiliates or Associates will, and it will cause each of its Affiliates and
Associates not to, directly or indirectly, in any manner:

(i) engage in any solicitation of proxies or consents or become a “participant”
in a “solicitation” (as such terms are defined in Regulation 14A under the
Exchange Act) of proxies or consents (including, without limitation, any
solicitation of consents that seeks to call a special meeting of shareholders),
in each case, with respect to the securities of the Company;

(ii) form, join or in any way participate in any “group” (within the meaning of
Section 13(d)(3) of the Exchange Act), with respect to the securities of the
Company (other than a “group” that consists exclusively of the persons
identified on Exhibit A for purposes consistent with this Agreement), except
that nothing in this



--------------------------------------------------------------------------------

Agreement will limit the ability of an Affiliate or Associate of FrontFour to
join the FrontFour “group” following the execution of this Agreement, so long as
any such Affiliate or Associate has executed and delivered to the Company a
written joinder agreeing to be bound by the terms and conditions of this
Agreement;

(iii) deposit any securities of the Company in any voting trust or subject any
the securities of the Company to any arrangement or agreement with respect to
the voting of any securities of the Company, other than any such voting trust,
arrangement or agreement solely among the members of FrontFour and otherwise in
accordance with this Agreement;

(iv) seek or encourage any person to submit nominations in furtherance of a
“contested solicitation” for the election or removal of directors with respect
to the Company or initiate, encourage or participate in any other action with
respect to the election or removal of any directors, except as contemplated by
this Agreement;

(v) (A) initiate, encourage or participate in any proposal for consideration by
shareholders at any annual or special meeting of shareholders of the Company or
seek or encourage any other person or entity to do so, (B) initiate, encourage
or participate in any offer or proposal (with or without conditions) with
respect to a merger, acquisition, recapitalization, restructuring, disposition
or other transaction involving the Company, or seek or encourage any third party
to do so or to engage in any related activity or (C) initiate, encourage or
participate in any public communication in opposition to any merger,
acquisition, recapitalization, restructuring, disposition or other transaction
approved by the Board;

(vi) institute, solicit, assist or join, as a party, any litigation, arbitration
or other proceeding against or involving the Company or any of its current or
former directors or officers (including derivative actions) other than to
enforce the provisions of this Agreement;

(vii) seek, alone or in concert with others, representation on the Board, except
as specifically contemplated in Section 1;

(viii) seek to advise, encourage, support or influence any person with respect
to the voting or disposition of any securities of the Company at any annual or
special meeting of shareholders, except in accordance with Section 1; or

(ix) initiate, encourage or participate in any request or submit any proposal to
amend or waive the terms of this Agreement other than through non-public
communications with the Company that would not trigger public disclosure
obligations for any Party.

(b) FrontFour will cause all FrontFour Members not to (i) take any action,
(ii) vote any securities of the Company that it owns or controls, or (iii) make
any public statements regarding the Company, unless FrontFour acts, votes or
makes a statement in a manner that is consistent among all FrontFour Members and
in compliance with this Agreement.



--------------------------------------------------------------------------------

(c) Except as expressly provided in Section 1, Section 2(a) or Section 2(b),
each FrontFour Member will be entitled to:

(i) vote its shares on any other proposal duly brought before the 2015 Annual
Meeting, or otherwise vote as each member of FrontFour determines in its sole
discretion provided that all members of FrontFour vote their shares in the same
manner;

(ii) disclose, publicly or otherwise, how it intends to vote or act with respect
to any securities of the Company, any shareholder proposal or other matter to be
voted on by the shareholders of the Company and its reasons for doing so, so
long as all such activity is in compliance with the requirements of this
Agreement and that such disclosure is made in a consistent manner and includes
all members of FrontFour; or

(ii) engage in private communications with shareholders and other third parties
as long as such communications are in compliance with the requirements of this
Agreement.

3. Representations and Warranties of the Company.

The Company represents and warrants to FrontFour that (a) the Company has the
corporate power and authority to execute and deliver this Agreement, (b) this
Agreement has been duly and validly authorized, executed and delivered by the
Company, constitutes a valid, binding obligation of the Company and is
enforceable against the Company in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or similar laws generally affecting the rights
of creditors or by general equity principles (collectively, “Enforceability
Exceptions”), and (c) the execution, delivery and performance of this Agreement
by the Company does not and will not (i) violate or conflict with any law, rule,
regulation, order, judgment or decree applicable to the Company or (ii) result
in any breach or violation of or constitute a default (or any event that with
notice or lapse of time or both could constitute a breach, violation or default)
under or pursuant to, or result in the loss of a material benefit under, or give
any right of termination, amendment, acceleration or cancellation of, any
organizational document, agreement, contract, commitment, understanding or
arrangement to which the Company is a party or by which it is bound.

4. Representations and Warranties of FrontFour.

FrontFour represents and warrants to the Company that (a) each of FrontFour’s
authorized signatories named on the signature page of this Agreement has the
power and authority to execute and deliver this Agreement and any other
documents or agreements to be entered into in connection with this Agreement,
(b) this Agreement has been duly and validly authorized, executed and delivered
by each FrontFour



--------------------------------------------------------------------------------

Member, constitutes a valid, binding obligation of each FrontFour Member and is
enforceable against each FrontFour Member in accordance with its terms, except
as such enforcement may be limited by the Enforceability Exceptions, (c) the
execution of this Agreement, the consummation of any of the transactions
contemplated by the Agreement and the fulfillment of the terms of this
Agreement, in each case in accordance with the terms of this Agreement, will not
conflict with or result in a breach or violation of the organizational documents
of any FrontFour Member as in effect on the Effective Date, (d) the execution,
delivery and performance of this Agreement by each FrontFour Member does not and
will not (i) violate or conflict with any law, rule, regulation, order, judgment
or decree applicable to such FrontFour Member or (ii) result in any breach or
violation of or constitute a default (or any event that with notice or lapse of
time or both could constitute a breach, violation or default) under or pursuant
to, or result in the loss of a material benefit under, or give any right of
termination, amendment, acceleration or cancellation of, any organizational
document, agreement, contract, commitment, understanding or arrangement to which
such FrontFour Member is a party or by which it is bound, (e) as of the
Effective Date, FrontFour is deemed to beneficially own in the aggregate
1,785,606 shares of Common Stock, and (f) except as disclosed in its Schedule
13D filed with the SEC on January 9, 2015, as amended on January 28, 2015, as of
the Effective Date, FrontFour does not have, or have any right to acquire, any
interest in any other securities of the Company (or any rights, options or other
securities convertible into, exercisable or exchangeable for such securities or
any obligations measured by the price or value of any securities of the Company
or any of its Affiliates, including any swaps or other derivative arrangements
designed to produce economic benefits and risks that correspond to the ownership
of Common Stock, in each case (i) whether or not convertible, exercisable or
exchangeable immediately or only after the passage of time or the occurrence of
a specified event, (ii) whether or not any of the foregoing would give rise to
beneficial ownership (as determined under Rule 13d-3 promulgated under the
Exchange Act), (iii) whether or not to be settled by delivery of Common Stock,
payment of cash or by other consideration, and (iv) without regard to any short
position under any such contract or arrangement).

5. Press Release.

Promptly following the execution of this Agreement, the Company and FrontFour
will jointly issue a mutually agreeable press release (the “Mutual Press
Release”) announcing certain terms of this Agreement, in the form attached as
Exhibit B. Before the issuance of the Mutual Press Release, neither the Company
nor FrontFour will issue any press release or public announcement regarding this
Agreement without the advance written consent of the other Party. Until the 2015
Annual Meeting, neither the Company nor FrontFour will make any public
announcement or statement that is inconsistent with or contrary to the
statements made in the Mutual Press Release, except as required by law or the
rules of any stock exchange or with the advance written consent of the other
Party.



--------------------------------------------------------------------------------

6. Mutual Non-Disparagement.

Except as required by law, each Party covenants and agrees that, during the
Standstill Period, or if earlier, until such time as the other Party or any of
its agents, subsidiaries, affiliates, successors, assigns, officers, key
employees or directors has breached this Section 6, neither it nor any of its
agents, subsidiaries, affiliates, successors, assigns, officers, key employees
or directors will in any way publicly disparage, call into disrepute, defame,
slander or otherwise criticize the other Party or the other Party’s
subsidiaries, affiliates, successors, assigns, officers (including any current
officer of a Party or a Party’s subsidiaries who no longer serves in such
capacity following the Effective Date), directors (including any current
director of a Party or a Party’s subsidiaries who no longer serves in such
capacity following the Effective Date), employees, shareholders, agents,
attorneys or representatives, or any of their products or services, in any
manner that would damage the business or reputation of such other Party, its
products or services or its subsidiaries, affiliates, successors, assigns,
officers (or former officers), directors (or former directors), employees,
shareholders, agents, attorneys or representatives.

7. Expenses.

The Company will reimburse FrontFour for its reasonable, documented
out-of-pocket fees and expenses (including legal expenses) paid or payable to
third parties as of the Effective Date in connection with the matters related to
the 2015 Annual Meeting and the negotiation and execution of this Agreement,
provided that such reimbursement will not exceed $150,000 in the aggregate to
FrontFour as a whole.

8. Specific Performance.

FrontFour, on the one hand, and the Company, on the other hand, acknowledge and
agree that irreparable injury to the other Party would occur if any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached and that such injury would not be
adequately compensable by the remedies available at law (including the payment
of money damages). The Parties accordingly agree that FrontFour, on the one
hand, and the Company, on the other hand (as applicable, “Moving Party”), will
each be entitled to specific enforcement of, and injunctive relief to prevent
any violation of, the terms of this Agreement and the other Party will not take
action, directly or indirectly, in opposition to such relief sought by the
Moving Party on the ground that any other remedy or relief is available at law
or in equity. This Section 8 is not the exclusive remedy for any violation of
this Agreement.

9. Severability.

If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
will remain in full force and will in no way be affected, impaired or
invalidated. The Parties hereby stipulate and declare it to be their intention
that the Parties would have executed the remaining terms,



--------------------------------------------------------------------------------

provisions, covenants and restrictions without including any such term,
provision, covenant or restriction that may after the Effective Date be declared
invalid, void or unenforceable. In addition, the Parties agree to use their best
efforts to agree upon and substitute a valid and enforceable term, provision,
covenant or restriction for any such term, provision, covenant or restriction
that is held invalid, void or unenforceable by a court of competent
jurisdiction.

10. Notices.

Any notices, consents, determinations, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one business day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
receiving Party. The addresses and facsimile numbers for such communications
will be:

 

If to the Company: OM Group, Inc. 950 Main Avenue, Suite 1300 Cleveland, Ohio
44113 Attention: Valerie Gentile Sachs, Esq. Telephone: (216) 263-7465
Facsimile: (216) 263-7757 with a copy (which will not constitute notice) to:
Jones Day 901 Lakeside Avenue Cleveland, Ohio 44114-1190 Attention: James P.
Dougherty, Esq. Telephone: (216) 586-7302 Facsimile: (216) 579-0212 If to
FrontFour or any member thereof: FrontFour Master Fund, Ltd. c/o Ogier Fiduciary
Services (Cayman) Limited 89 Nexus Way, Camana Bay, Grand Cayman KY1 9007,
Cayman Islands Attention: David A. Lorber Tel: (203) 274-9052 Fax: (203)
274-9045



--------------------------------------------------------------------------------

with a copy (which will not constitute notice) to: Olshan Frome Wolosky Park
Tower 65 East 55th Street New York, New York 10022 Attention: Steve Wolosky,
Esq. Telephone: (212) 451-2333 Facsimile: (212) 451-2222

11. Applicable Law.

This Agreement will be governed by and construed and enforced in accordance with
the laws of the State of Ohio without reference to the conflict of laws
principles thereof. Each of the Parties irrevocably agrees that any legal action
or proceeding with respect to this Agreement and the rights and obligations
arising under this Agreement, or for recognition and enforcement of any judgment
in respect of this Agreement and the rights and obligations arising under this
Agreement brought by the other Party or its successors or assigns, will be
brought and determined exclusively in the state courts located in Cuyahoga
County, Ohio and any state appellate court therefrom within the State of Ohio
(or if any state court declines to accept jurisdiction over a particular matter,
the United States District Court for the Northern District of Ohio). Each of the
Parties hereby irrevocably submits, with regard to any such action or proceeding
for itself and in respect of its property, generally and unconditionally, to the
personal jurisdiction of the aforesaid courts and agrees that it will not bring
any action relating to this Agreement in any court other than the aforesaid
courts. Each of the Parties hereby irrevocably waives, and agrees not to assert
in any action or proceeding with respect to this Agreement, (i) any claim that
it is not personally subject to the jurisdiction of the above-named courts for
any reason, (ii) any claim that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise),
and (iii) to the fullest extent permitted by applicable legal requirements, any
claim that (A) the suit, action or proceeding in such court is brought in an
inconvenient forum, (B) the venue of such suit, action or proceeding is
improper, or (C) this Agreement or its subject matter may not be enforced in or
by such courts.

12. Counterparts.

This Agreement may be executed in multiple counterparts, each of which is an
original and which collectively are a single instrument, effective when
counterparts have been signed by each Party and delivered to the other Party
(including by means of electronic delivery or facsimile).



--------------------------------------------------------------------------------

13. Entire Agreement; Amendment and Waiver; Successors and Assigns; Third Party
Beneficiaries.

This Agreement contains the entire understanding of the Parties with respect to
its subject matter. There are no restrictions, agreements, promises,
representations, warranties, covenants or undertakings between the Parties other
than those expressly set forth in this Agreement. No modifications of this
Agreement can be made except in writing signed by an authorized representative
of each of the Company and FrontFour, except that the signature of an authorized
representative of the Company will not be required to permit an Affiliate of
FrontFour to agree to be listed on Exhibit A and be bound by the terms and
conditions of this Agreement. No failure on the part of any Party to exercise,
and no delay in exercising, any right, power or remedy under this Agreement will
operate as a waiver, nor will any single or partial exercise of such right,
power or remedy by such Party preclude any other or further exercise of that or
any other right, power or remedy. All remedies hereunder are cumulative and are
not exclusive of any other remedies provided by law. The terms and conditions of
this Agreement will be binding upon, inure to the benefit of and be enforceable
by the Parties and their successors, heirs, executors, legal representatives and
permitted assigns. No Party will assign this Agreement or any rights or
obligations under this Agreement without the advance written consent of the
other Party. This Agreement is solely for the benefit of the Parties and is not
enforceable by any other persons.

[The remainder of this page is intentionally blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the Effective Date.

 

OM GROUP, INC. By:

/s/ Joseph Scaminace

Name: Joseph Scaminace Title: Chief Executive Officer

[Signature Page to Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the Effective Date.

 

FRONTFOUR CAPITAL GROUP LLC By:

/s/ David Lorber

Name: David Lorber Title:   Authorized Signatory FRONTFOUR MASTER FUND, LTD. By:

/s/ David Lorber

Name: David Lorber Title:   Authorized Signatory FRONTFOUR OPPORTUNITY FUND LTD.
By:

/s/ David Lorber

Name: David Lorber Title:   Authorized Signatory FRONTFOUR CAPITAL CORP. By:

/s/ David Lorber

Name: David Lorber Title:   Authorized Signatory STEVEN E. LOUKAS, individually

        /s/ Steven E. Loukas

DAVID A. LORBER, individually

        /s/ David Lorber

ZACHARY R. GEORGE, individually

        /s/ Zachary R. George

ALLEN A. SPIZZO, individually

        /s/ Allen A. Spizzo

[Signature Page to Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

FRONTFOUR CAPITAL GROUP LLC

FRONTFOUR MASTER FUND, LTD.

FRONTFOUR OPPORTUNITY FUND LTD.

FRONTFOUR CAPITAL CORP.

STEVEN A. LOUKAS

DAVID A. LORBER

ZACHARY R. GEORGE

ALLEN A. SPIZZO



--------------------------------------------------------------------------------

EXHIBIT B

Press Release

See attached.